department of the treasury internal_revenue_service washington d c aa dec ono tax_exempt_and_government_entities_division u ll sro ccr ic hr er kk rrc caco ic ac ac legend taxpayer a fee cr cr eo a ak taxpayer b ira x ira y i ok ok ok ok 3k ok ok ok ok 2k ok ok ok ok ok ec cc ak a 2k fio a io ko a ok a i ok ak companym rcs cacc cc a ak ak hk sum o sum n sum p bank b ira z ae crc accc ea ss ec cr ra ar a ak srr ror hch 2k 2k eh re ce ci ice ak ak kk scc crc rc dear ar aor ar or io ik this is in response to a letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been submitted a es page taxpayer a is married to taxpayer b taxpayer a maintained a roth individual_retirement_arrangement ira ira x and a traditional_ira ira y with company m on et ox payer a transferred sum o from roth_ira x and sum n from traditiona at company m to ira z a roth_ira he established with bank b documentation submitted by taxpayer a supports that on es p sum o plus sum n was deposited into roth_ira z in a transaction that he files a joint tax_return for the tax_year he reported the above distributions as non-taxable rollovers taxpayer a and taxpayer b state that they timely filed their lirederal income_tax return b as a participant rollover’ taxpayer a asserts income_tax return with his spouse taxpayer b and that when he prepared his described by bank taxpayer a asserts that he was unaware that he had inadvertently converted traditional_ira y to a roth_ira ira z until he discovered the error in the spring of in connection with the preparation of his tax returns for taxpayer a asserts that his adjusted_gross_income for exceeded sr hus making him ineligible to convert a traditional_ira to a roth_ira taxpayer a’s was advised by his accountant to seek relief as described in sec_301_9100-3 of the regulations taxpayer a’s request for relief under sec_301 of the regulations was filed with the service prior to the service discovering that taxpayer a was not eligible to convert traditional_ira y to roth_ira z and prior to the service discovering that taxpayer a had not timely elected to recharacterize sum n back to a traditional_ira based on the above facts and representations you request a ruling that pursuant to of the regulations taxpayer a be granted a period not to exceed sixty days from the date of this ruling letter to recharacterize sum n back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer -6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year jeoueeaaaaennees page sec_1_408a-4 question and answer -2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_1_408a-4 question and answer -2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for the taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301 b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied upon a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a transferred amount o from roth_ira x to roth_ira z which he was eligible to do under code sec_408a however taxpayer a also transferred amount n from traditional_ira y to roth_ira z which resulted in a conversion of a traditional_ira to a roth_ira taxpayer a was not eligible to convert traditional_ira y into roth_ira z since page taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income for mm exceeded dollar_figure taxpayers a and b timely filed their joint a was unaware that traditional_ira y had been converted to roth_ira z until the spring o when he began to complete his tax_return for calendar_year jis not a closed tax_year therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations federal_income_tax return taxpayer taxpayer a was ineligible to convert traditional_ira y to roth_ira z however he was unaware of the conversion until roth_ira z and learning that he was ineligible for the conversion taxpayer a requested an extension of time to recharacterize sum n back to a traditional_ira taxpayer a filed his request for relief under sec_301 prior to the service discovering that he was ineligible to convert traditional_ira y to roth_ira z and prior to the service discovering that taxpayer a had not timely elected to recharcterize sum n back to a traditional_ira upon realizing traditional_ira y had been converted to with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of the sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize sum n the amount transferred from traditional_ira y to roth_ira z as a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize this ruling assumes that the above iras qualify under sec_408 and sec_408a of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact sincerely signed joyor ruurl joyce e floyd manager employee_plans technical group
